                IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

 JEREMY BRAVO, LINDSEY NGUYEN, et
 al.,

        Plaintiffs,                                  Case No.: 21-cv-162-ADA-JCM
 v.

 NANCY PELOSI, MITCH McCONNELL,
 et al.,

       Defendants.

       DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE RESPONSIVE PLEADING

        Defendant, Oklahoma Governor Kevin Stitt, by and through Assistant Attorney General,

Jennifer Lewis, and pursuant to Fed. R. Civ. P. 6(b), under which district courts have broad

discretion to expand filing deadlines, and LCvR. 7(d)(2), respectfully requests an extension of thirty

(30) from June 24, 2021 until July 26, 2021, to file his responsive pleading to Plaintiffs’ Second

Amended Complaint. [Doc. 145]. In support of this motion, Defendant Stitt states:

        1.       Plaintiffs filed their original Complaint on February 22, 2021, naming over 100

elected officials as defendants, including the governors of all fifty (50) states. [Doc. 1].

        2.       On March 24, 2021, Plaintiffs filed their First Amended Complaint. [Doc. 24].

        3.       Oklahoma Governor Kevin Stitt was served on April 30, 2021.

        4.       Governor Stitt file his Motion for Extension to respond to Plaintiff’s First

Amended Complaint on May 20, 2021. [Doc. 84].

        5.       This Court granted Defendant Stitt’s motion on May 21, 2021, wherein making his

responsive pleadings due July 19, 2021.
          6.     On June 10, 2021, Plaintiffs filed their Second Amended Complaint adding new

claims.

          7.     Defendant Stitt’s deadline to respond to Plaintiff’s Second Amended Complaint is

June 24, 2021.

          8.     The undersigned counsel is in the process of conducting the appropriate and

necessary analysis of the numerous allegations and legal issues presented in order to properly

prepare a responsive pleading on behalf of Governor Stitt.

          9.     Counsel for Governor Stitt has reached out to Plaintiffs’ counsel and he has no

objection to the requested extension.

           WHEREFORE, Defendant Oklahoma Governor Kevin Stitt respectfully requests the

 Court grant an extension of thirty (30) from June 24, 2021, until July 26, 2021, to file his

 responsive pleading.

                                               Respectfully submitted,

                                                /s/Lauren Ray
                                               LAUREN RAY, OBA#22694
                                               JENNIFER LEWIS, OBA#32819
                                               Assistant Attorney General
                                               Oklahoma Attorney General’s Office
                                               313 NE 21st Street
                                               Oklahoma City, OK 73105
                                               Telephone:       (405) 521-3921
                                               Facsimile:       (405) 521-4518
                                               Email: lauren.ray@oag.ok.gov
                                                       jennifer.lewis.oag.ok.gov
                                               Attorney for Oklahoma Governor Kevin Stitt




                                              ~2~
                               CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of June 2021, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing. I further certify that a
true and correct copy of the foregoing document was sent via the Court’s ECF System to all
registered parties.


                                              /s/ Lauren Ray
                                              Lauren Ray




                                             ~3~
